NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 20 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MICHAEL HUCUL, a Father with joint               No. 17-55192
custody of his child or children, on behalf of
himself and those like him and as a parent       D.C. No. 3:16-cv-01244-JLS-DHB
with joint custody of their child or children,

                Plaintiff-Appellant,             MEMORANDUM*

 v.

U.S. DEPARTMENT OF HEALTH &
HUMAN SERVICES; et al.,

                Defendants-Appellees.

                    Appeal from the United States District Court
                       for the Southern District of California
                   Janis L. Sammartino, District Judge, Presiding

                          Submitted November 15, 2017**

Before:      CANBY, TROTT, and GRABER, Circuit Judges.

      Michael Hucul appeals pro se from the district court’s judgment dismissing

his 42 U.S.C. § 1983 action alleging constitutional claims arising from state court



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
proceedings. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a

district court’s dismissal under the Rooker-Feldman doctrine. Maldonado v.

Harris, 370 F.3d 945, 949 (9th Cir. 2004). We affirm.

      The district court properly dismissed Hucul’s action for lack of subject

matter jurisdiction under the Rooker-Feldman doctrine because Hucul’s action

constituted a forbidden “de facto” appeal of prior state court orders. See Cooper v.

Ramos, 704 F.3d 772, 777-78, 781 (9th Cir. 2012) (Rooker-Feldman doctrine

deprives federal district courts of jurisdiction to hear direct and “de facto” appeals

from state courts, including a federal complaint that is “frame[d] . . . as a

constitutional challenge to the state court[’s] decision[]” (citation and internal

quotation marks omitted)); Henrichs v. Valley View Dev., 474 F.3d 609, 616 (9th

Cir. 2007) (holding that Rooker-Feldman doctrine barred plaintiff’s claim because

alleged legal injuries arose from the “state court’s purportedly erroneous

judgment” and the relief sought “would require the district court to determine that

the state court’s decision was wrong and thus void”).

      Contrary to Hucul’s contention, the extrinsic fraud exception to the Rooker-

Feldman doctrine does not apply because Hucul did not allege any facts showing

that any adverse party prevented him from presenting his claims in state court. See

Kougasian v. TMSL, Inc., 359 F.3d 1136, 1140-41 (9th Cir. 2004) (Rooker-




                                           2                                     17-55192
Feldman doctrine does not apply if extrinsic fraud prevented a party from

presenting his claim in state court).

      We do not consider documents not presented to the district court. See

United States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990) (“Documents or facts not

presented to the district court are not part of the record on appeal.”).

      Hon. Michael D. Washington’s motion to take judicial notice (Docket Entry

No. 41) is granted.

      Hucul’s motion to strike (Docket Entry No. 75) is denied.

      AFFIRMED.




                                           3                                  17-55192